Citation Nr: 9920437	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-44 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right femur fracture, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for postoperative 
torn right medial meniscus, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of 
right acetabulum fracture, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of 
left acetabulum fracture, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claims of 
entitlement to: an increased evaluation for right femur 
fracture residuals; an increased evaluation for postoperative 
torn right medial meniscus; an increased evaluation for right 
acetabulum fracture residuals; an increased evaluation for 
left acetabulum fracture residuals; and an increased 
evaluation for PTSD.  

The case was previously before the Board in November 1997 
when it was remanded for further evidentiary development.  At 
that time it was noted that during the hearings related to 
this appeal, the veteran had raised additional issues which 
were referred to the RO for appropriate consideration.  
Specifically, in January 1995, the veteran testified that 
numbness in his hands was related to the service-connected 
disabilities which are the subject of this appeal.  See 
January 1995 personal hearing transcript at page 7.  During 
his most recent hearing in May 1997, and during his January 
1995 hearing, the veteran also indicated that he has a spine 
condition secondary to the service-connected disabilities 
which are the subject of this appeal.  See May 1997 personal 
hearing transcript at page 10, and pages 22-25, and January 
1995 personal hearing transcript at page 7.  It also appears 
that the veteran has raised a claim of entitlement to a total 
rating based on individual unemployability.  See May 1997 
personal hearing transcript at pages 47-48.  The record 
indicates that these issues have not yet been addressed by 
the RO, which is directed to take prompt appropriate action 
in this regard.  

By a rating action in May 1998 the RO increased the ratings 
for residuals of right femur fracture, and post traumatic 
stress disorder (PTSD) to 30 percent each.  


FINDINGS OF FACT

1.  Postoperative torn right medial meniscus is manifested by 
extension limited to 20 degrees by pain.

2.  Residuals of right acetabulum fracture are manifested by 
abduction limited to 10 degrees when attempted from a supine 
posture with the right knee extended.

3.  Residuals of left acetabulum fracture are manifested by 
abduction limited to zero degrees when attempted from a 
supine posture with the left knee extended.

4.  The veteran's post traumatic stress disorder renders him 
demonstrably unable to obtain or retain substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for postoperative 
torn right medial meniscus have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5010, 5257, and 
5261 (1999). 
  
2.  The criteria for a 20 percent rating for residuals of 
right acetabulum fracture have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5010, and 5253 
(1999). 

3.  The criteria for a 20 percent rating for residuals of 
left acetabulum fracture have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 and Part 4, Codes 5010, 5252, and 5253 
(1999). 

4.  The criteria for a 100 percent rating for PTSD have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, and 4.132, Diagnostic Code 9411 (1996); 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to PTSD.  In June 1971 the 
veteran was injured in a motor vehicle accident and was 
admitted to a private hospital with comminuted fracture of 
the right femur, and fractures of the right and left 
acetabulum.  During his hospitalization it was noted the 
veteran was had been having severe locking episodes 
consistent with a torn medial meniscus in the right knee.  
Arthrotomy was performed on the right knee and a badly torn 
medial meniscus was removed.  Postoperative course was 
uneventful.  In July 1971 x-rays of the pelvis, when compared 
with initial studies performed in June 1971, indicated the 
appearance and position of the bilateral pubic rami fractures 
remained the same, with evidence of rather callus formation.  
The veteran was discharged from the private hospital in July 
1971 and transferred to a service hospital.  At the time of 
his discharge the veteran was crutch walking with minimal 
weight bearing on the right lower extremity.  

On admission to the service hospital in July 1971 it was 
considered that no further treatment was required other than 
awaiting healing of the right femur fracture.  The pertinent 
diagnoses were torn medial meniscus of the right knee, 
postoperative, and fractures of the left pubic and ischial 
rami, healed.  Inasmuch as the veteran was nearing the end of 
his term of service it was recommended he be transferred to 
the VA hospital for follow up care.  A medical board report 
dated in October 1971 indicated the veteran had 100 degrees 
of flexion in the right knee, with full extension, and no 
effusion.  There was no pelvic tenderness on direct pressure 
or on pubic or iliac wing compression.  Right knee x-rays 
were considered to be within normal limits.  X-rays of the 
pelvis demonstrated well healed fractures of the left pubic 
and ischial rami.    

In February 1972 the veteran was assigned a 100 percent pre-
stabilization disability rating by VA, based upon residuals 
of right femur fracture, rib fractures and postoperative torn 
right medial meniscus.  VA examination conducted in October 
1972 noted mild right knee arthritis.  By a rating action in 
December 1972 the veteran was assigned a 60 percent rating 
for service-connected residuals of fracture of the right 
femur.  The only other compensable evaluation was a 
10 percent rating for service-connected postoperative torn 
right medial meniscus.  A total rating was assigned at that 
time based on individual unemployability due to service-
connected disability.  

By a rating action in May 1977 the veteran's evaluation for 
right femur was reduced to 10 percent and the total rating 
for individual unemployability was discontinued effective 
July 1977, based upon a report from a private medical doctor 
stating that the veteran had no significant disability, as 
well as findings from an April 1977 VA examination indicating 
mild limitation of right hip motion in internal and external 
rotation.  

By a rating action in June 1979 the RO granted service 
connection for bilateral fractures, acetabula, with 
degenerative changes, citing medical records during service 
and x-ray evidence of mild degenerative changes in both hips 
on VA examination in January 1979.  One 10 percent evaluation 
was assigned for the bilateral disabilities.  

In March 1980 the Board upheld the RO's denial of a rating 
greater than 10 percent for postoperative torn right medial 
meniscus, based on a finding that functional involvement was 
no greater than slight.  

The veteran was hospitalized on multiple occasions from 1980 
to 1988 for psychiatric symptoms, variously diagnosed as 
anxiety and depression, and PTSD, as well as for substance 
abuse.  During that period the veteran also participated in 
outpatient psychotherapy, including psycho drama groups for 
Vietnam veterans.  Beginning in October 1985 he carried a 
diagnosis of post traumatic stress disorder.  He was 
considered disabled for work during that time. 

In July 1986 the RO granted separate 10 percent evaluations 
for left and right acetabulum fractures with degenerative 
changes citing evidence of bilateral hip pain and the 
provisions of 38 C.F.R. § 4.59 requiring the minimal 
compensable evaluation for painful joint motion.  Service 
connection for PTSD was denied by a Board decision in May 
1987. 

In 1989 VA found that vocational rehabilitation would not be 
feasible for the veteran due to his psychiatric symptoms and 
history of substance abuse, as well as his physical 
disabilities.  Of record is an undated VA opinion, signed by 
a social worker, a staff psychiatrist and a staff 
psychologist which was apparently written in approximately 
1989.  The document indicated that the veteran was totally 
disabled from PTSD.  

In September 1990 the Board considered the veteran's appeal 
of his reopened claim for service connection for PTSD which 
had been denied by the RO in April 1988.  The case was 
remanded for additional development.  VA examinations in 
March 1991 and January 1992 confirmed the diagnosis of PTSD.  
Service connection for PTSD was granted by a rating action in 
April 1992.  A 10 percent evaluation was assigned.     

In March 1993 the veteran was awarded disability benefits 
from the Social Security Administration (SSA).  The primary 
diagnosis assigned was PTSD with a secondary diagnosis of 
anxiety disorder.  The decision of the Administrative Law 
Judge found that impairment from the veteran's PTSD had 
precluded him from working for at least 12 months.  

On VA examination of the right knee in June 1993 the veteran 
complained of occasional, sudden giving way, which was less 
frequent since his most recent surgery, as well as occasional 
swelling and frequent pain.  Physical examination revealed no 
swelling or deformity and no lateral instability.  Drawer 
sign, Mcmurray sign and the patella wipe for pain, all were 
negative.  Range of motion was 130 degrees flexion with pain, 
and extension to 175 degrees.  X-rays disclosed minimal 
degenerative changes with calcified loose bodies in the mid 
aspect of the knee.  The diagnosis was residuals of repair 
internal injury of the right knee, minimal degenerative joint 
disease and calcified lose bodies in the joint.  

A VA examination of the hips was also conducted in June 1993.  
The veteran reported increasing pain and stiffness in both 
hips since his accident in service.  At the time of 
examination he was unable to walk more than one half mile or 
sit for prolonged periods.  Range of motion in the hips was 
noted as flexion of 125 degrees on the left side and 
110 degrees on the right.  Extension was 30 degrees in the 
right hip and 10 degrees on the left side.  Adduction, which 
was normal at 25  degrees, was 20 degrees on the right side 
and 15 degrees on the left.  Abduction was 20 degrees 
bilaterally with 45 degrees considered to be normal.  
External rotation was normal bilaterally, at 60 degrees.  
Internal rotation was 30 degrees on each side with 40 degrees 
considered normal.  The diagnosis was old healed fracture of 
the acetabulum, bilaterally, by history, with traumatic 
arthritis of both hips and limitation of motion of both hips.  

On VA examination for PTSD, also conducted in June 1993, the 
veteran said he was on the edge most of the time.  He did not 
like being around other people, preferring to stay by himself 
in the woods.  He had a bad temper and was paranoid.  He 
drank to excess, episodically.  He had problems with 
dependence, including blackouts, nightmares, and night 
sweats.  The veteran also had a history of drug abuse, most 
recently in the previous month of December, when he had used 
crack cocaine, heroin, and marijuana.  In addition to 
nightmares, he experienced depression, intrusive thoughts 
about Vietnam, and flashbacks.  He was easily startled.  The 
veteran felt he could not handle relationships since 
returning from Vietnam and had tried to fatally injure 
himself twice, once by hanging and once by overdose.  With 
regard to objective symptomatology the veteran was described 
as tense, anxious, edgy, depressed and rather passive-
aggressive.  He appeared rather suspicious, distrustful and 
guarded.  There was no evidence of active hallucinations or 
delusions.  His attention and concentration was impaired, but 
memory, recall and judgment were intact.  He had some insight 
into his problems.  There was no looseness of association, 
flights of ideations, pressured speech, and he denied being 
actively suicidal or homicidal.  The diagnosis was Axis I:  
PTSD, polysubstance abuse.  Axis II: Antisocial personality 
disorder.  Axis V: Adaptive functioning over the previous 
year appeared to be 50 on the GAF scale.  The examiner 
commented that the veteran was showing symptoms of PTSD 
related to his Vietnam experiences.  In addition to that he 
had a well established history of polysubstance dependence 
and antisocial personality disorder, as well as multiple 
physical impairments.  Some of his problems were considered 
to be related to his Vietnam experiences. 

When the veteran testified at his personal hearing at the RO 
in January 1995 he expressed the opinion that it was his 
nerves, more than his physical difficulties which prevented 
him from associating with others.  When he remained at his 
remote home on a mountain top he was able to go for two or 
three weeks without a flashback or flare-up of PTSD.  He 
complained of constant low back pain and stated that the 
majority of pain was in his hips.  In addition he experienced 
giving way of the right knee, occasionally causing him to 
fall.  Reportedly, the knee was constantly swollen.  

On February 1995 VA orthopedic examination of the hips, the 
veteran gave a history of hip pain, worse on the left, since 
the time of his auto accident in service.  He indicated no 
specific treatment for his hips.  The veteran walked with a 
limp on the right, and he was unable to squat.  Hip flexion 
was 110 degrees bilaterally, with normal being 125 degrees.  
Extension was 20 degrees on the right and 10 degrees on the 
left, normal being 30 degrees.  Adduction was 20 degrees 
bilaterally, with normal being 25 degrees.  Abduction was 
30 degrees in both hips, normal being 45 degrees.  External 
rotation was 50 degrees bilaterally, normal being 60 degrees.  
Internal rotation was 30 degrees in each hip, with normal 
considered to be 40 degrees.  X-rays revealed mild 
degenerative changes in both hips.  In addition there was a 
benign radiolucent lobulated cystic lesion involving the 
outer upper aspect of the head of the femur on each side, as 
well as an old fracture involving the proximal shaft of the 
right femur in an advanced stage of healing with cortical 
thickening and opaque wire suture, and an apparent old 
fracture involving the left ischiopubic ramus inferiorly.  
The diagnoses were history of old healed fracture of the 
acetabulum, both hips, with some traumatic arthritis and some 
loss of motion of both hips.  

VA examination of the right knee was also conducted in 
February 1995.  The veteran complained of constant pain and 
swelling in the knee, which "went out" or buckled, and also 
seemed to go sideways or backwards.  Reportedly he fell down 
frequently.  Symptoms were worse in cold weather.  The 
veteran walked with a limp on the right.  Objective 
examination revealed minimal enlargement of the right knee, 
but no fluid was elicited.  With regard to deformity there 
was a small surgical scar over the medial joint, which was 
the site of a meniscectomy.  There was no lateral 
instability.  The drawer sign and MacMurrays sign, as well as 
the patella wipe for pain, were all negative.  Range of 
motion was from 130 degrees of flexion to 10 degrees 
extension.  X-rays revealed degenerative joint disease, more 
marked in the medial compartment and calcified loose bodies 
in the mid aspect of the knee.  The diagnosis was residuals 
of internal injury of the right knee with minimal 
degenerative joint disease and calcified loose bodies within 
the joint.  

An additional VA examination for PTSD was conducted in April 
1995.  At that time the veteran's complaints included 
intolerance for crowds, impaired memory and judgment and 
"loosing his cool," with a history of arrests for assault 
and one charge for attempted murder.  He was receiving no 
medication or therapy, and reported that he no longer used 
alcohol.  No evidence of psychosis or thought disorder was 
elicited, and no active homicidal or suicidal ideation was 
entertained.  Abstract reasoning showed some functionalism, 
and was poor as was his insight, judgment, and problem 
solving.  There was no evidence of organicity.  The veteran 
was able to manage his personal chores and hygiene.  The 
diagnosis was Axis I: generalized anxiety disorder, moderate 
to chronic in nature; history of PTSD; adjustment disorder 
with anxious and depressed mood, physical illness and 
situational factors.  The examiner commented that the veteran 
seemed to be adjusting fairly well.  He was not currently 
seeking any psychiatric treatment and saying he was doing 
fairly well.  Mild doses of antidepressant were recommended 
for his difficulty with sleeping.  

VA outpatient treatment records dated in October 1996 to 
February 1998 reflect ongoing monitoring for pain management 
related to the service-connected disabilities of the right 
knee, and bilateral hips, as well as non service-connected 
disorders.  He was treated with medication and also provided 
with a transcutaneous electro-nerve stimulator (TENS) unit.  
In November 1996 both hips were very tender on range of 
motion. When the veteran complained of right knee giving way 
in January 1997, he was given a knee brace, although no 
ligamentous laxity was exhibited on objective examination.  
From June 1997 through February 1998 the veteran was seen to 
ambulate with the assistance of either a cane or forearm 
crutches.  

The veteran was seen by a VA psychiatrist in January and 
March 1997.  At that time he was in treatment for PTSD with a 
private medical doctor who prescribed Valium.  The veteran 
also indicated that his "coping mechanism" for continuous 
symptoms of PTSD was living far up in the mountains, in 
isolation from people other than his wife.  The VA examiner 
noted the veteran met the diagnostic criteria for PTSD which 
resulted in considerable disability.  

The report of private psychological evaluation and testing 
dated in January 1997 indicated the veteran reported problems 
with concentration and memory.  Due to PTSD he lived 
reclusively.  For approximately 10 years he had participated 
in psychodramas for PTSD at a VA facility.  Currently he was 
under the care of a private psychiatrist who prescribed 
Valium 4 times daily.  The veteran described his activities 
as collecting firewood and water, taking care of his dogs, 
swimming and reading.  On mental status examination his 
memory was intact.  He reported minimal alcohol consumption, 
but said he smoked approximately 15 joints of marijuana 
daily.  Although he denied suicidal ideation the veteran 
stated he did experience homicidal ideation daily.  He 
wondered why he often went outside and forgot the task he had 
planned to do.  He reported nightmares of Vietnam and night 
sweats.  He denied hallucinations and delusions, but reported 
that he experienced flashbacks triggered by such stimuli as 
the smell of diesel fuel or the backfiring of a vehicle.  
During one episode 3 years earlier, he had chased people and 
shot his dogs.  The veteran avoided crowed areas and group 
gatherings, which were a source of nervousness and panic 
attacks.  He described himself as tense and jittery and 
easily aggravated.  He was hypervigilant, easily startled, 
and distrustful of others, only able to sleep when his wife 
was awake and watching the perimeter.  The veteran said he 
was easily aggravated.  He verbalized low self esteem.  His 
overall appearance was unkempt.  It was considered that the 
clinical interview reflected a significant amount of 
emotional distress.  The diagnosis was Axis I: PTSD, chronic, 
major depressive disorder, recurrent, severe, without 
psychotic features, generalized anxiety, panic disorder with 
agoraphobia, cannabis dependence.  Axis II: avoidant 
personality traits.  Axis V: He was currently rated 45 on the 
Global Assessment of Functioning (GAF) scale, with 50 being 
the highest score over the previous year.  Both scores were 
an indication of serious impairment of social and 
occupational functioning.  

Also of record is a report dated in March 1997 and signed by 
F. Joseph 
Whelan, M.D., a private psychiatrist who related that the 
veteran had been in regular treatment since January 1996 with 
the primary problem of PTSD dating back to his military 
service.  The veteran's PTSD was considered severe and 
limiting of his activities.  He was unable to maintain or 
establish the relationships with people needed in an 
industrial capacity.  The veteran suffered from reduced 
flexibility, efficiency, and reliability, and had intrusive 
thoughts and poor memory.  It was the doctor's assessment 
that the veteran had no capacity for employment of any type.  

The veteran testified at a personal hearing before the Board 
in May 1997.  At that time he complained of occasional 
swelling and burning pain in his right knee as well as 
burning pain in both hips since he had been given a shoe lift 
to alter his pelvic tilt.  He wore a knee brace which helped 
prevent falls and used Canadian crutches on rough terrain.  
He felt he could walk for approximately one half mile before 
needing to rest.  The veteran related he was taking Valium 
for symptoms of PTSD.  He emphasized that the Social Security 
Administration had assessed PTSD as his primary disability, 
in awarding benefits.  He felt that PTSD was manifested by 
his reclusiveness.  In addition to his wife, the only people 
he wished to see on a limited basis were other family 
members.  Stimuli such as helicopters, cars backfiring, or 
his son shooting a gun sent the veteran scrambling for a 
"fighting position," such as a foxhole.  He checked the 
perimeter of his home 2 or 3 times a night.  He continued to 
experienced nightmares, but they were less troublesome since 
he had participated in 10 years of psychodrama at the VAMC.  
The veteran's wife also testified.  She stated that she was a 
special education teacher with professional training in the 
observation of symptoms.  Since she and the veteran had been 
together for five years she had noticed he made frequent 
references to combat in his conversation.  He lived as a 
recluse on the top of a mountain ridge, one mile up by four 
wheel drive.  Five dogs of the pit bull variety were used as 
sentinels to warn of anyone approaching.  The veteran's wife 
considered his behavior normal for someone suffering from 
severe PTSD.  She handled all shopping and business away from 
home for the veteran.  She also tried to prevent him from 
being exposed to the sound of guns or other things which 
triggered flashbacks.  During such episodes she sometimes 
felt she might be in danger from the veteran.  On one 
occasion he began shooting the dogs and even leveled the gun 
at her, when she corralled the remaining animals into a 
truck.  His wife felt that the veteran was not candid with 
the VA examiners whom he hardly knew, specifically with 
regard to his denials of suicidal and homicidal ideation.  He 
spoke to inanimate objects such as trees and rocks, which he 
felt were his spiritual friends.  Away from home the veteran 
was hypertense.  She and her neighbors felt the veteran could 
not possibly work on a regular basis.  The veteran indicated 
he had not been employed in a regular job with a boss since 
service.  He had tried to work as a self employed chimney 
sweep, but was unable to maintain the business because of his 
physical and mental disabilities.  

Received at the hearing, accompanied by the veteran's waiver 
of initial review by the RO, were lay statements signed by 
the veteran's son, his wife and her mother.  His son 
expressed the opinion that his father was unable to work at a 
normal job due to physical and psychological pain.  In his 
view the veteran couldn't deal with the aggravations most 
people put up with on a daily basis.  Problems which others 
negotiated in due course confounded the veteran into a 
dysfunctional state of mind.  According to his son the 
veteran was frustrated by his inability to work.  His wife 
also expressed the opinion that the veteran was unable to 
concentrate or deal with the stresses of normal work activity 
such as relating to supervisors or co-workers.  She opined 
that the veteran had been demonstrably unable to obtain or 
retain employment since his discharge from service.  Her 
mother described herself as a former counselor.  She noted 
the veteran was incapacitated by being with other people, and 
stated her opinion that he was physically and mentally unable 
to work at any job.  

On VA examination for PTSD conducted in January 1998 the 
veteran reported that approximately three years earlier he 
had given up the drugs and alcohol he began using in Vietnam.  
He complained of flashbacks and nightmares of Vietnam and 
episodes in which he became agitated and felt like hurting 
someone.  He also continued to complain of poor memory and 
concentration.  Because he feared the government was after 
him, the veteran did not have public utility services through 
which he could be traced.  He lived far away from others in a 
dilapidated farm house without electricity or running water, 
and only wood heat.  He indicated he was able to attend to 
his daily hygiene.  His daily activities included short walks 
and caring for his dogs.  The examiner observed the veteran 
was rather guarded.  There was no evidence of active 
hallucinations or delusions, looseness of associations, 
flight of ideation or pressured speech.  Attention and 
concentration were normal.  Memory and recall for recent 
events was slightly impaired.  There were no obsessive 
thoughts or compulsions and the veteran denied being actively 
suicidal or homicidal.  The diagnosis was Axis I: PTSD, 
polysubstance abuse by history.  Axis II: antisocial 
personality disorder.  With regard to GAF score the highest 
level of adaptive functioning over the past year was 
considered to be a GAF score 60 which also was the current 
score at that time of examination.  The examiner expressed 
his opinion that the veteran continued to have problems with 
PTSD.  He had ongoing difficulty with his personality with 
previous violent outbursts and acting out.  He had tended to 
lead a rather isolated life, and had a history of substance 
abuse which he claimed had been in remission for 
approximately one year.  He had not benefit able to work for 
quite some time.  It was felt the veteran was showing 
occupational and social impairment with a decrease in 
interpersonal interactions.  He had mood swings, tended to be 
suspicious, and had problems with sleep, however his 
concentration and memory seemed reasonably intact.  

On VA orthopedic examination conducted in January 1998 the 
veteran reported that the rod placed in his right leg 
following his right femur fracture in service, had been left 
in too long and migrated upward leaving a bulge in his right 
hip until it was removed.  His bilateral hip fractures had 
been allowed to heal by secondary intention while in traction 
with the open reduction of his internal fixation of the right 
femur.  The veteran had been wearing a right knee brace due 
to instability.  He was not sure whether that problem was 
related to ligaments or the pain being so hyperacute.  He 
also noted intermittent right knee swelling increased on 
walking, such as the 3/4 mile walks he frequently took near 
his home.  He avoided descending grades due to increased pain 
syndrome in his low back and both knees.  He also stated he 
had chronic pain in right knee and the midshaft of his right 
femur, which was reportedly worse with cold an damp weather.  
He noted bilateral hip pain, low back pain, and occasional 
shooting pains to the right buttock and right thigh, 
especially when he felt a muscle spasm in his back, as well 
as occasional left buttock pain without radiation.  
Reportedly the pain syndrome in his left hip and right knee 
was very severe.  At the time of examination he was at the 
base level of pain without exacerbation.  

The veteran walked with a cane, keeping his right leg fairly 
well extended as he walked swinging it out to the side 
secondary to the length discrepancy in his legs, which was 
grossly depicted in photographs marked by the examiner to 
indicate disparity of knee heights.  He was unable to squat.  
On lateral bending of the spine to the right side produced 
pain in the left hip.  There was obvious bony deformity in 
the right knee, located medially from the site of his knee 
surgery.  Flexion of the right knee was 120 degrees, at which 
point there was a loud pop and pain throughout the knee.  The 
examiner also recorded that the right knee beginning at 
75 degrees flexion dangling over the end of the gurney at 
60 degrees the veteran had marked increase in pain.  The 
examination was stopped at 20 degrees extension, where there 
was pain in the knee, right thigh and low back.  Ligament 
testing was normal bilaterally, with no ligament instability 
noted.  However, varus and valgus stress produced pain in the 
region of the medial meniscus, greater on the right than on 
the left.  

For range of motion testing of the hips from a supine 
posture, the right knee was flexed with foot on the gurney.  
The right hip was flexed to 40  degrees.  Then the veteran 
had significant pain to the left back, greater than the 
right.  Therefore the test was ended at that point.  Straight 
lift with the leg extended was to 15 degrees, at which point 
he had significant pain on the right.  When the left knee was 
flexed the veteran was able to flex his hip to 30 degrees.  
He had significant pain in the left back greater than the 
right side.  The knee was extended on the left at the level 
of 40 degrees of hip flexion with extended left knee.  There 
was increased left hip pain.  The veteran could not do any 
tests for abduction from a prone position due to pain.  With 
regard to abduction from a supine posture, with the right leg 
extended, he was able to abduct to 10 degrees.  The right leg 
pain began in the medial thigh and rose to the groin.  With 
left leg at 30 degrees of abduction, he had back and hip pain 
bilaterally.  With adduction, the veteran was allowed to sit 
up for testing.  At 20 degrees of adduction he had bilateral 
pain.  The abduction maneuvers were more painful.  From a 
sitting position, the veteran was able to abduct his right 
hip with a flexed knee out to 25 degrees and zero degrees on 
the left because he could not even pick up the left leg.  

Right hip x-rays revealed degenerative joint disease.  There 
was subchondral sclerosis and cystic change in the heard of 
the femur and acetabulum.  Pelvic x-rays also showed a benign 
lobulated cystic radiolucent lesion involving the junction of 
the neck and head of the left femur.  There was degenerative 
change in both sacroiliac joints, and both hips and likely 
old trauma involving the ischia bilaterally.  Hip x-rays 
showed degenerative joint disease, cystic radiolucent lesion 
involving the junction of the head and neck of the left 
femur.  X-rays of the right knee showed calcified loose 
bodies in the mid aspect of the knee, with minimal 
degenerative change.  The examiner's assessment was 1.  
History of motor vehicle accident in June 1971 with bilateral 
acetabulum fractures, proximal comminuted fracture of the 
right femur, torn right medial meniscus, and chronic pain 
syndrome in all areas noted.  2.  Status post arthrotomy and 
meniscectomy in 1971 to the right knee arthroscopy in the mid 
1980s subsequently with limited range of motion as described.  
3.  Status post open reduction, internal fixation of 
comminuted fracture of proximal right femur, 1971, with rod 
placement and subsequent rod removal with residuals 
shortening of femoral length.  4.  Right knee with 
degenerative changes as noted.  5.  Left hip degenerative 
joint disease with lobulated cystic lesion in the upper outer 
aspect of the head of the femur.  The examiner commented that 
the veteran had chronic pain syndrome as described stemming 
from traumatic motor vehicle accident in 1971.  The veteran 
posed himself to demonstrate function capabilities on range 
of motion testing.  However, he had significant pain syndrome 
with said maneuvers.   

Legal Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.  Under 38 C.F.R. § 4.3 any reasonable 
doubt regarding the current level of the veteran's disability 
must be resolved in his favor.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

The evaluation of the same manifestation under multiple 
diagnoses is not contemplated by the regulatory provisions, 
which state that such "pyramiding" is to be avoided.  38 
C.F.R. § 4.14 (1994).  The rating schedule may not be 
employed as a vehicle for compensating a claimant twice, or 
more, for the same symptomatology; which would result in 
overcompensation for the actual impairment of earning 
capacity.  Brady v. Brown, 4 Vet.App. 203, 206 (1993).  The 
critical element for evaluation under multiple codes is that 
none of the symptomatology of one condition is duplicative 
of, or overlapping with the symptomatology of the other 
condition. Esteban v. Brown, 6 Vet.App. 259 (1994). 

The veteran's right knee disability is currently evaluated 
under the provisions of Diagnostic Codes 5257 and 5010, 
pertaining to impairment of the knee including recurrent 
subluxation or lateral instability, and to traumatic 
arthritis, respectively.  Under Code 5257 a maximum 
30 percent evaluation is provided where impairment is severe.  
Moderate impairment warrants a 20 percent rating under Code 
5257, and a 10 percent evaluation is for assignment where 
impairment is slight.  

Code 5010 directs that traumatic arthritis substantiated by 
x-rays findings is to be rated as degenerative arthritis, 
that is governed by the criteria set forth at Diagnostic Code 
5003, which provides for rating on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

With regard to the rating of arthritis of the knee evaluation 
of limitation of leg motion is governed by the provisions of 
Diagnostic Codes 5260, and 5261.  Diagnostic Code 5260 
provides a 30 percent rating where the evidence demonstrates 
flexion limited to 15 degrees, and a 20 percent rating is for 
assignment where flexion is limited to 30 degrees.  
Limitation of flexion to 45 degrees warrants a 10 percent 
rating, and flexion limited to 60 degrees is rated as 
noncompensably disabling.  

Under Diagnostic Code 5261 limitation of leg extension to 
45 degrees warrants a 50 percent evaluation.  A 40 percent 
rating is assigned for extension limited to 30 degrees, and a 
30 percent evaluation is for assignment, where extension is 
limited to 20 degrees.  Extension limited to 15 degrees is 
rated as 20 percent disabling and a 10 percent rating is 
assigned where extension is limited to 10 degrees.  A 
noncompensable evaluation is for assignment where extension 
is limited to 5 degrees.  
Right Medial Meniscus

On application of the schedular criteria to the evidence of 
record, it is noteworthy that despite the veteran's 
assertions of right knee giving way, the medical examiners 
consistently found no objective evidence of instability.  
Therefore, a rating greater than 10 percent is not for 
assignment under the provisions of Code 5257.  On 
consideration of limitation of motion, the record 
demonstrates increasing restriction of right knee range of 
motion due to pain, with extension limited to 20 degrees on 
examination in January 1998.  Accordingly, a 30 percent 
rating is warranted for right knee disability on the basis of 
limitation of motion.  

The requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor has received full consideration.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of this disability.  The medical 
evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation 
under any criteria set forth above.  Accordingly, it is 
concluded that the preponderance of the evidence is against 
assignment of a disability rating greater than 30 percent for 
the veteran's postoperative torn right medial meniscus.

Right and Left Acetabulum Fractures

The veteran's bilateral hip disabilities are currently 
evaluated under the provisions of Diagnostic Code 5010, as 
well as Diagnostic Code 5253 pertaining to thigh impairment.  
Under Code 5253 a 10 percent rating is warranted where there 
is evidence of thigh impairment characterized by limitation 
of adduction preventing the crossing of legs, or limitation 
of rotation, which prevents toeing -out more than 15 degrees.  
A 20 percent evaluation is assigned for limitation of 
abduction with loss of motion beyond 10 degrees.  

In view of the evidence of arthritis, additional codes are 
for application in rating the veteran's hip disabilities on 
the basis of limitation of motion.  The provisions of 
Diagnostic Code 5251 pertaining to limitation of thigh 
extension, assign a 10 percent evaluation where extension is 
limited to 5 degrees.  Additionally, Diagnostic Code 5252 
assigns a 10 percent rating for thigh flexion limited to 
45 degrees, and a 20 percent rating is for assignment where 
flexion is limited to 30 degrees.  Also for consideration are 
the provisions of Diagnostic Code 5254  which provide an 
80 percent evaluation for hip disability characterized by 
flail joint. 

On application of the above criteria to the facts, the 
medical evidence is construed in the manner most favorable to 
the veteran.  In regard to the left hip the January 1998 VA 
examination report demonstrates that flexion in the left hip 
was limited to 30 degrees, when attempted with the left knee 
flexed, and abduction was limited to zero degrees when 
attempted from a sitting posture with the left knee flexed.  
With regard to the right hip the medical findings indicated 
that abduction was limited to 10 degrees, when attempted from 
a supine posture with the right knee extended.  Accordingly, 
when the evidence is viewed in light of 38 C.F.R. §§ 4.3 and 
4.7, the criteria for a 20 percent evaluation are met with 
regard to the both residuals of right acetabulum fracture and 
the residuals of left acetabulum fracture.  No higher rating 
is warranted for either service-connected disability, under 
any of the applicable criteria set forth above, in the 
absence of evidence of more severe symptomatology such as 
greater limitation of motion, or flail joint.  

Post-traumatic Stress Disorder 

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991); VAOPGCPREC. 11-97.  With regard to the newly 
revised rating criteria, the Board notes the recent holding 
of the United States Court of Veteran's Appeals (Court) in 
Rhodan v. West, 12 Vet. App. 55 (1998) that for any date 
prior to the effective date of the amended regulations, the 
Board may not apply the revised schedular criteria to a 
claim.   

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a noncompensable evaluation is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  Where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.  

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the demonstrable inability to obtain 
or maintain employment.  38 C.F.R. Part 4, Code 9411.  In the 
case of Johnson v. Brown, 7 Vet. App. 95 (1994), the United 
States Court of Veteran's Appeals (Court) concluded that 
should the Board determine that any one of the three 
independent criteria listed in DC 9411 has been met, then a 
100 percent rating should be assigned.  

The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.
(b)	When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  Where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  
A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, is evaluated as 
 10 percent disabling, and where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
warranted.  38 C.F.R. § 4.130 (1999).

The veteran has been unemployed for many years, and has been 
awarded disability benefits from SSA, which found that his 
PTSD rendered him unemployable.  Over the years VA 
professionals have also found him to be totally disabled by 
PTSD.  During the period at issue in this case, VA has 
assigned the veteran a GAF score which has been primarily in 
the range of 45 to 50, an indication of serious social and 
industrial impairment, such as the inability to retain 
employment.  Moreover, the veteran's private, treating 
psychiatrist has indicated that as a result of severe and 
chronic PTSD, he lacks the capacity for employment of any 
kind.  Although the January 1998 VA examiner assigned a GAF 
score of 60, indicating moderate symptoms and moderate 
difficulty in social and industrial adjustment, he stated 
that the veteran continued to have problems with PTSD, which 
was the primary diagnosis he was assigned on Axis I at that 
time.  The examiner also noted that the veteran had been 
unable to work for some time.  When the pertinent evidence is 
viewed in its totality and in light of 38 C.F.R. §§ 4.3 and 
4.7, the record is sufficient to warrant a 100 percent 
rating, on the basis of unemployability, under the schedular 
criteria in effect prior to November 7, 1996.  Since the 
evidence supports the assignment of a 100 percent rating for 
PTSD under the old criteria, it is not necessary to consider 
whether a 100 percent rating would be assignable under the 
newly amended rating criteria.  


ORDER

A 30 percent rating is granted for postoperative torn right 
medial meniscus subject to the law and regulations governing 
the award of monetary benefits.

A 20 percent rating is granted for residuals of right 
acetabulum fracture subject to the law and regulations 
governing the award of monetary benefits.

A 20 percent rating is granted for residuals of left 
acetabulum fracture subject to the law and regulations 
governing the award of monetary benefits.

A 100 percent rating is granted for post traumatic stress 
disorder subject to the law and regulations governing the 
award of monetary benefits.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

As previously noted the RO's May 1998 rating action increased 
the evaluation of residuals of right femur fracture from 10 
to 30 percent.  However the supplemental statement of the 
case issued in September 1998 did not address this issue.  
Inasmuch as there is no indication that the veteran has 
withdrawn his appeal of this issue he and his representative 
must be provided with a supplemental statement of the case 
addressing the issue and an opportunity for response thereto.   

Accordingly, the case is REMANDED for the actions listed 
below.  

The veteran, and his representative 
should be issued a supplemental statement 
of the case addressing the issue of the 
evaluation of residuals of right femur 
fracture.  They should also be provided 
the applicable period of time for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

